Citation Nr: 0818866	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to a compensable rating for bilateral hearing 
loss, effective January 21, 2000, currently staged at 10 
percent from September 7, 2007, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1965 with subsequent reserve service.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Little Rock, Arkansas, that denied the benefit sought on 
appeal.  
	
In May 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  Prior to September 7, 2007, the veteran manifested, at 
worst, Level II hearing in both ears.

2.  Since September 7, 2007, the veteran has manifested Level 
VI hearing in the left ear, and Level III hearing in the 
right ear.


CONCLUSIONS OF LAW

1. Prior to September 7, 2007, the criteria for a compensable 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.85, 4.86 , Diagnostic Code 6100 (2007). 
 
2. Since September 7, 2007, the criteria for an evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.85, 4.86 , Diagnostic Code 6100 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board observes that the veteran was awarded 
service connection and assigned a noncompensable evaluation 
for his hearing loss in a July 2000 rating decision.  In an 
August 2000 letter, the veteran responded to the RO's 
findings by providing detailed descriptions of how much his 
hearing loss causes him difficulty in daily life, and that he 
was told by his VA physicians that he needs hearing aids.  
The Board construes this as an expression of  disagreement 
with the rating assigned in the July 2000 decision.  As such, 
the Board finds the veteran has appealed the initial 
evaluation assigned and the severity of his disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

 The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2006).  In this regard, the Board 
observes that a number of lay statements have been submitted 
to support the veteran's claim for an increased rating, and 
while they are appreciated, they are of no aid to the 
veteran's claim in light of the regulatory requirements 
described above.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86



Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2006).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. Under 38 C.F.R. § 4.86(b), when 
the puretone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.



A.	Prior to September 7, 2007
From the date of the veteran's claim to September 7, 2007, 
the veteran has been assigned a noncompensable evaluation for 
his hearing loss.  Several audiologic examinations from this 
time period have been conducted.

A VA audiologic examination in June 2000 revealed the 
following puretone thresholds, in decibels:


HERTZ




1000
2000
3000
4000
AVG.
RIGHT
15
40
70
85
52.5
LEFT
15
45
75
95
57.5

The speech recognition score for the right ear was 96% and 
the speech recognition score for the left ear was 88%.  By 
application of the above tables, the results of this VA 
examination do not entitle the veteran to an increased 
evaluation for his bilateral hearing loss prior to September 
2007.  The mechanical application of the above results 
compels a numeric designation of I in the right ear and II in 
the left ear. Under Table VII (38 C.F.R. § 4.85), the 
designation of I in the right ear and II in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

A VA audiologic examination in March 2002 revealed the 
following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
20
50
70
80
55
LEFT
20
60
80
85
61.25

The speech recognition score for the right ear was 94% and 
the speech recognition score for the left ear was 96%.  By 
application of the above tables, the results of this VA 
examination do not entitle the veteran to an increased 
evaluation for his bilateral hearing loss prior to September 
2007.  The mechanical application of the above results 
compels a numeric designation of I in the right ear and II in 
the left ear. Under Table VII (38 C.F.R. § 4.85), the 
designation of I in the right ear and II in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

A VA audiologic examination in April 2003 revealed the 
following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
25
55
75
85
60
LEFT
25
65
85
90
66.25
The speech recognition score for the right ear was 94% and 
the speech recognition score for the left ear was 94%.  By 
application of the above tables, the results of this VA 
examination do not entitle the veteran to an increased 
evaluation for his bilateral hearing loss prior to September 
2007.  The mechanical application of the above results 
compels a numeric designation of II in the right ear and II 
in the left ear. Under Table VII (38 C.F.R. § 4.85), the 
designation of II in the right ear and II in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board acknowledges a June 2006 record of audiologic 
treatment. However, the examination does not indicate the 
type of controlled speech discrimination test used, and the 
Board cannot interpret the pictorial graphs of the puretone 
audiometry results.  The report summarizing the findings do 
not include any interpretation of the puretone scores.  Thus, 
the Board cannot consider the June 2006 audiological findings 
in adjudicating the veteran's claim for the time period prior 
to September 2007. See 38 C.F.R. § 4.85(a).

In conclusion, for the period prior to September 7, 2007, 
there is no basis for a compensable rating for the veteran's 
service-connected bilateral hearing.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.	Since September 7, 2007
In an October 2007 rating decision the RO increased the 
evaluation for the veteran's bilateral hearing loss to 10 
percent from September 7, 2007, the date of a VA examination.  
This examination report constitutes the only evidence from 
this time frame.

The September 2007 VA examination revealed the following 
puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
25
65
75
85
62.5
LEFT
20
70
85
90
66.25

The speech recognition score for the right ear was 90% and 
the speech recognition score for the left ear was 90%.  The 
mechanical application of the above results compels a numeric 
designation of III in the right ear.  With respect to the 
left ear, as the veteran manifests a puretone threshold of 20 
at 1000 Hertz, and 70 at 2000 Hertz, the criteria for 
exceptional patterns of hearing loss under 38 C.F.R. § 
4.86(b) are met.  Under Table VII a puretone threshold 
average of 66.25 with a speech discrimination score of 90% 
results in a numeric designation of III.  However, under 
Table VIa, a puretone threshold average of 66.25 results in a 
numeric designation of V.  As Table VIa affords the veteran a 
higher numeral, it controls.  Additionally, §4.86(b) directs 
that the numeral derived will then be elevated to the next 
higher Roman numeral.  This ultimately results in a numeric 
designation of III in the right ear, and VI in the left ear.  
Under Table VII (38 C.F.R. § 4.85), the designation of III in 
the right ear and VI in the left ear requires the assignment 
of a 10 percent evaluation under Diagnostic Code 6100.  

Accordingly, from September 7, 2007, there is no basis for an 
evaluation in excess of 10 percent. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2003, October 2004, and March 2005 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of March 
2005 specifically informed the veteran that he should submit 
any additional evidence that he had in his possession.  In 
addition, letters of August 2007 and January 2008 provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He had a 
personal hearing in February 2006.  He was afforded VA 
examinations in September 2007, April 2003, March 2002, and 
June 2000.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial increased rating for bilateral 
hearing loss, rated as noncompensably disabling prior to 
September 7, 2007, and as 10 percent disabling therefrom, is 
denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


